In an action, inter alia, under section 51 of the General Municipal Law to revoke a general construction permit which was issued to defendant L & D Development Corp. for construction of a private proprietary home for adults, and for injunctive relief, plaintiffs appeal, as limited by their briefs, from so much of an order of the Supreme Court, Queens County, dated May 23, 1974, as, on motion of defendants L & D Development Corp. and Ross-Wein, Inc., dismissed plaintiffs’ amended complaint for failure to state a cause of action. (Plaintiffs also appealed from another order of the same court, dated March 6, 1974, but have abandoned that appeal.) Order dated May 23, 1974 affirmed insofar as appealed from, with $20 costs and disbursements to respondents L & D Development Corp. and Ross-Wein, Inc. Ho opinion. Hopkins, Acting P. J., Latham, Cohalan and Brennan, JJ., concur; Shapiro, J., not voting.